Per Curiam,
The questions presented by this appeal were carefully considered and rightly decided by the orphans’ court in banc. There was no error in sustaining exceptions to the adjudication, or in holding that the testator, Abraham Cox, died testate as to the residue Of the estate remaining after deducting the sum of $30,000, set apart for his grandson; and hence the fund in question was rightly awarded to the widow and children of the testator’s deceased son Abraham R. Cox.
The will under which the question of intestacy arose was correctly construed by the court below, and, on its opinion, the decree is affirmed and appeal dismissed at appellant’s costs.